169 Ga. App. 510 (1984)
313 S.E.2d 768
WESTERFIELD
v.
THE STATE.
67422.
Court of Appeals of Georgia.
Decided January 13, 1984.
G. Hughel Harrison, Samuel H. Harrison, for appellant.
John T. Strauss, District Attorney, John M. Ott, Assistant *511 District Attorney, for appellee.
BANKE, Judge.
Appellant's notice of appeal was filed 31 days following the trial court's denial of his motion for a new trial. Held:
Absent a lawful extension of time, a notice of appeal must be filed within 30 days after the entry of an order denying a motion for a new trial. See OCGA § 5-6-38 (a) (Code Ann. § 6-803). It is well established that this court is without jurisdiction where the notice of appeal is not timely filed in accordance with the statutory requirements. See Hose v. State, 159 Ga. App. 842 (285 SE2d 588) (1981); Washington v. State, 158 Ga. App. 829 (282 SE2d 776) (1981); Smith v. State, 140 Ga. App. 492 (231 SE2d 493) (1976).
Appeal dismissed. Deen, P. J., and Carley, J., concur.